DETAILED ACTION
In Applicant’s Response filed 9/9/21, Applicant has amended claim 3. Claims 1-2, 4-5, 8-10, 12, and 14-22 have been cancelled. Currently, claims 3, 6-7, 11, 13 and 23-24 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Arguments
Applicant’s amendments and arguments filed 9/9/21 have been fully considered as follows:
Regarding the objections to the claims, Applicant's amendments and arguments, in combination with the amendments made by Examiner's Amendment (provided below), are sufficient to overcome the objections. Therefore, the claim objections have been withdrawn.
Regarding the claim rejections under 35 USC 103, Applicant's amendments in combination with the amendments made by Examiner's Amendment (provided below) are sufficient to overcome the rejections of record and place the claims in condition for allowance as discussed in detail in the “allowable subject matter” section of this action. Therefore, the claim rejections under 35 USC 103 have been withdrawn.

EXAMINER’S AMENDMENT

Authorization for this examiner’s amendment was given in an interview with Christopher McDonald on 9/23/21.
The application has been amended as follows: 
IN THE CLAIMS:
Amend the claims as follows:
3. A rescue device for moving a subject in a vehicle comprising: 
a brace member for securing the arms and the torso of the subject together, the brace member comprising: 
a central section for holding the back of  the subject when in use; 
a first lateral section extending from the central section; 
a second lateral section extending from the central section opposite to the first lateral section; and 
a fastener; 
wherein the first lateral section and the second lateral section comprise the fastener, 
wherein the brace member is  configured to form a loop defining a longitudinal direction and a perimeter wherein the loop is configured to extend in the longitudinal direction along the torso of the subject for securing the arms and the torso of the ; and 
a ribbon member pair for moving and/or stabilizing  the subject while wearing the brace member when said rescue device is in use, the ribbon member pair comprising: 
a first ribbon member having a first end connected to the brace member and extending in a lateral direction of the central section; 
a second ribbon member having a first end connected to the brace member and extending in the lateral direction of the central section; 
wherein the first end of the first ribbon member and the first end of the second ribbon member are connected to the central section of the brace member, 
a further ribbon member pair for moving and/or stabilizing  the subject while wearing the brace member, the further ribbon member pair comprising: 
a single ribbon member comprising opposing first and second free ends and having a first handler at the first free end and a second handler at the second free end, wherein the single ribbon member is connected to the central section of the brace member by a u-shaped guiding section provided along an uppermost perimeter edge of the central section wherein the u-shaped guiding section defines a single portion at which said further ribbon member pair is connected to the central section, 
wherein a portion of the single ribbon member between the single portion and the first handler defines a third ribbon member  extending in a longitudinal direction of the central section; and 
wherein a portion of the single ribbon member between the single portion and the second handler defines a fourth ribbon member  extending in a longitudinal direction of the central section, 
 , 
a hook at a second end of each of the first and second ribbon members, said hook being dimensioned for anchoring the first ribbon member and the second ribbon member to a steering wheel in a cabin of a vehicle,
wherein the first ribbon member and the second ribbon member are each adjustable in length by  an adjuster and detachably connected to the brace member by  a buckle,
wherein a full length of each of the first and second ribbon members, measured between the hook and the first end  of each of the first and second ribbon members is  in the range of 60-120 cm,

wherein the first ribbon member  comprises a first portion and the second ribbon member comprises a second portion, 
 second portion of the second ribbon member are hingedly connected to the brace member for pivoting each of said first and second ribbon members about the longitudinal direction of the loop.

6. The rescue device according to claim 3, wherein the first ribbon member is hingedly connected by a first flap section attached to the brace member and the second ribbon member is hingedly connected by a second flap section attached to the brace member.

CANCEL claims 11, 23 and 24

IN THE SPECIFICATION:
Amend page 4, line 26 as follows: “ Fasteners such as hook and loop (i.e. Velcro™ brand fasteners) may advantageously be used”.

Allowable Subject Matter
Claims 3, 6-7 and 13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The subject matter of independent claim 3 could either not be found or was not suggested in the prior art of record. The subject matter not found was a brace member comprising:
a hook at a second end, said hook being dimensioned for anchoring the first and second ribbon members to a steering wheel in a cabin of a vehicle; and
 a further ribbon member pair comprising a single ribbon member having a first handler at a first free end and a second handler at a second free end, wherein the single ribbon member is connected to the central section of the brace member by a u-shaped guiding section provided along an uppermost perimeter edge of the central section, wherein the u-shaped guiding section defines a single portion at which said further ribbon member pair is connected to the central section, wherein a portion of the single ribbon member between the single portion and the first handler defines a third ribbon member extending in a longitudinal direction of the central section; and wherein a portion of the single ribbon member between the single portion and the second handler defines a fourth ribbon member extending in a longitudinal direction of the central section, in combination with the other elements in the claims.
	The closest prior art of record is Coleman (US 7360543) which discloses a brace member that is configured substantially as recited in claim 3 of the present application. However, in Coleman, there are no hooks at the second end of each of the first and second ribbon members (uppermost straps 104 in fig 1). Instead, loops are provided at the second end of each of these straps to form handles for grasping (as shown in figure 2) which would be frustrated by removal of the loops and replacement with hooks. Additionally, the third and fourth ribbon members in Coleman (lowermost straps 104 in fig 1) are not a further ribbon member pair comprising a single ribbon member that is connected to the central section of the brace member by a u-shaped guiding section provided along an uppermost perimeter edge of the central section, wherein the u-shaped guiding section defines a single portion at which said further ribbon member pair is connected to the central section, wherein a portion of the single ribbon member between the single portion and the first handler defines a third ribbon member extending in a longitudinal direction of the central section; and wherein a portion of the single ribbon member between the single portion and the second handler defines a fourth ribbon member extending in a longitudinal direction of the central section. Instead, the lowermost straps 104 are two separate straps rather than a single strap, each connected to the brace along a lower horizontal edge of the brace (as shown in fig 1) instead of being connected by a u-shaped guiding section along the uppermost perimeter edge. Additionally, the straps are attached to the brace at two separate attachment points (attached on left and right side edges like the uppermost straps 104; right side attachment is shown in figure 3) and extend in a horizontal direction of the brace as shown in figure 1 rather than in a longitudinal direction. Thus, for at least these reasons, Coleman does not disclose or suggest the subject matter of independent claim 3 of the present application.
	Murphy (US 2034954) teaches a harness that has first and second ribbon members (10; fig 2) which each have a hook on the second end (hook 11 on end of strap 10 in fig 4), but the hooks are not dimensioned for anchoring the first/second ribbon members to a steering wheel. Additionally, Murphy teaches a further ribbon member pair defining third and fourth ribbons (6; figs 1-2) which are connected at a u-shaped element provided along an uppermost perimeter edge of the brace (as shown in fig 2) and which extend in a longitudinal direction of the brace (as shown in figures 1-2). However, the further ribbon member pair does not comprise a single ribbon member connected to a u-shaped guiding section or first and second handlers at first and second free ends of the single ribbon member. Thus, for at least these reasons, Murphy does not remedy the deficiencies of Coleman and does not disclose or suggest the subject matter of independent claim 3 of the present application.
	Carter (US 2011/0120295) teaches a brace device which includes first and second ribbon members (stabilizing straps 124; fig 1) and a further ribbon member pair defining third and fourth ribbon members (load bearing straps 102; fig 1) connected to a u-shaped element at an uppermost perimeter edge of the brace (as shown in fig 1) and extending in a longitudinal direction of the brace (as shown in fig 1). However, the first and second ribbon members do not each comprise a hook at a second end that is dimensioned for anchoring the first/second ribbon members to a steering wheel. Additionally, the further ribbon member pair in Carter does not comprise a single ribbon member connected to a u-shaped guiding section or first and second handlers at first and second free ends of the single ribbon member. Thus, for at least these reasons, Carter does not remedy the deficiencies of Coleman and does not disclose or suggest the subject matter of independent claim 3 of the present application.
	Bentley (US 3062585) and Mullins (US 5839965) each teach harness devices which have hooks on the ends of straps (Bentley figs 1-2; Mullins figs 1-3) and Oliver (US 2015/0360062) teaches a torso belt which has hooks on the ends of the straps (figs 4-6 and 8-14). However, in each of these devices, the hooks are not specifically dimensioned for anchoring to a steering wheel. Additionally, these devices fail to include other elements of the claimed invention such as a further ribbon member pair that is configured as required by claim 3 of the present application. Thus, for at least these reasons, Bentley, Mullins and Oliver do not remedy the 
	Sohne (US 4948192) teaches straps comprising hooks at the ends of the straps that are dimensioned for anchoring to a steering wheel in a vehicle (hooks 22 on straps 21’ in figure 1). These straps, however, are provided on a windshield cover 10 in order to secure the cover over the windshield 101 of the vehicle 100 and hold the cover in place in the vehicle. The device of Sohne is not in the field of Applicant’s endeavor because it is a windshield cover and it is not a rescue device for moving a human subject in a vehicle. Also, the device of Sohne does not comprise a structure that is equivalent to or usable as a brace for securing the arms and torso of a human subject. Additionally, the device of Sohne is not reasonably pertinent to the particular problem with which the applicant was concerned because the windshield cover of Sohne is not configured or intended to be used for moving a human subject that is trapped in a vehicle and in need of rescue, as required in the claimed invention. Thus, the device of Sohne is not analogous prior art. Furthermore, there is no teaching or suggestion in Sohne that the hooks configured for attachment to the steering wheel can be used on straps of a brace member which is part of a rescue device for moving a human subject that is trapped in a vehicle and in need of rescue. Thus, there would be no motivation for using the hooks of Sohne on a brace member such as that of Coleman. Additionally, the Sohne device fails to include other elements of the claimed invention such as a further ribbon member pair comprising a single ribbon member that is configured as required by claim 3 of the present application. Thus, for at least these reasons, Sohne does not remedy the deficiencies of Coleman and does not disclose or suggest the subject matter of independent claim 3 of the present application.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/CAITLIN A CARREIRO/Examiner, Art Unit 3786